McCay, Judge.
The bill of exceptions in this case is founded on a misapprehension of the Act of October 13th, 1870. There is no fault in the record of the Judge. The motion to dismiss the suit on the announcement that both parties were ready, was properly refused. The question of the payment of taxes was, in the status of the cause, for the jury to decide under the evidence. So, the objection to the note was not well taken; it properly went to the jury as a part of the case. Had the defendant moved a non-suit, in the closing of the plaintiff’s case, his motion would, doubtless, have been sustained, or had he, after the verdict, made a motion for a new trial it would probably have been granted. But this Court can only review decisions of the Judge. We have no power over the verdict of a jury directly. It can only come in review here by notice of some decision of the Court upon it.
Judgment affirmed.